Citation Nr: 1513498	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  14-40 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected status post arthrodesis of the right ankle with degenerative joint disease of the tibial talar joint.  

2.  Entitlement to service connection for left ankle degenerative joint disease, to include as secondary to service-connected status post arthrodesis of the right ankle with degenerative joint disease of the tibial talar joint.  

3.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected status post arthrodesis of the right ankle with degenerative joint disease of the tibial talar joint.  

4.  Entitlement to service connection for blood abnormalities, to include as secondary to service-connected status post arthrodesis of the right ankle with degenerative joint disease of the tibial talar joint.  

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to an increased rating in excess of 20 percent service-connected status post arthrodesis of the right ankle with degenerative joint disease of the tibial talar joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1983 to November 1991.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO or AOJ) in Montgomery, Alabama.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On the September 2014 VA Form 9, the Veteran requested a Board hearing to be held at the local RO (i.e., a Travel Board hearing); however, a Travel Board hearing has not yet been scheduled.  Pursuant to 38 C.F.R. § 20.700 (2014), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Because the Veteran has expressed a desire for a Board hearing, and because Travel Board hearings are scheduled by the RO, the Board is remanding the case for that purpose.  See 38 C.F.R. §§ 20.700, 20.704(a) (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the RO before a Veterans Law Judge, and follow the procedures outlined under 20.704(b) (2013) pertaining to notification of the date and time of the hearing.  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

